 In theMatter of KIMBERLY-CLARK CORPORATION,EMPLOYERandIN-TERNATIONALUNION OF OPERATINGENGINEERS,A. F.OFL.,PETI-TIONERCase No. 13H-R-22.-Decided July 6,19448DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before a hearing,officer of the National Labor Relations Board.The hearingofficer'srulings made at the hearingare freefrom prejudicial error and arehereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations named below claim to represent em-ployees of the Employer.3.A question of representation exists concerning the representa-tion of employees of the Employer, within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act.4.The proposed unit; the determination of representatives.The Petitionerseeks a unitof all powerhouse employees at theEmployer'sKimberly,Wisconsin, plant, includingameterman,water controllers, turbine roomengineersand operators, and hydro-electric operators.The Employer and the Paper Mill Workers Union of Kimberlycontend that the existing plant-wide unit is the only appropriate unit.On December 22, 1938, the Paper Mill Workers Union was certi-fied by the Wisconsin Labor Relations Board as the exclusive bargain-ing representative of employees at the Employer's Kimberly plant.*Houston, Reynolds,and Gray78 N. L. R. B., No. 18.102 KIMBERLY-CLARK CORPORATION103Since February 16, 1939, the Employer and the Paper Mill WorkersUnion have maintained continuous contractual relations.Under dateof April 30, 1948, the Petitioner filed a petition for certification ofrepresentatives.It was not contended that an existing contract, ef-fective until September 30, 1947, constituted a bar to this proceeding.The unit sought by the Petitioner consists of some 41 employeesemployed at the Employer's boiler room, filter plant, turbine rooms,and hydro-electric plants.The boiler room furnishes steam power,processed steam and heat.The turbine rooms produce electricalenergy through steam-generated turbines, while the hydro-elec-tricplants provide water-generated electrical energy for generaloperations.While the boiler room, turbine rooms, and the hydro-electric plantare physically separated from each other, the employees therein areall engaged in the production of steam and electrical energy for plantoperation.As such, they are an identifiable and homogeneous group,and may, if they desire, constitute an appropriate unit for the pur-poses of collective bargaining within the meaning of Section 9 (b)of the Act,1 notwithstanding a bargaining history on the basis of asingle one-plant unit.However, we shall exclude from the proposedunit water controllers employed at the Employer's filter plant, whichproduces large quantities of water used in the paper-making process.The activities of these employees are unrelated to the production ofpower.Accordingly, we shall direct an election among the employees ofthe Employer in the group described below :All employees at the boiler room, turbine rooms, and hydro-electricplants of the Employer's Kimberly, Wisconsin, plant, including themeterman, but excluding water controllers at the Employer's filterplant, office and clerical employees, and all supervisors.However, we shall make no final unit determination at this time,but shall be guided in part by the desires of these employees as ex-pressed in the election hereinafter directed. If a majority vote forthe Petitioner, they will be taken to have indicated their desire toconstitute a separate appropriate unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not later than30 days from the date of this Direction, under the direction and super-13latter of Smith Paper,Incorporated,76 N. L.R.B. 1222;Matter of KalamazooVegetable Parchment Company,76 N. L.R. B. 1015. 104DECISIONS OF NATIONAL LABOR RELATIONS BOARDvision of the Regional Director for the Region in which this casewas heard,and subject to Sections 203.61 and 203.62 of the NationalLabor Relations Board's Rules and Regulations-Series 5, among theemployees described in paragraph numbered 4, above, who were em-ployed during the pay-roll period immediately preceding the date ofthisDirection of Election, including employees who did not workduring said pay-roll period because they were ill or on vacation ortemporarily laid off,but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election,and also excluding employeeson strike who are not entitled to reinstatement,to determine whetherthey desire to be represented, for purposes of collectivebargaining,.by International Union of Operating Engineers,A. F. of L., or byPaper Mill Workers Union of Kimberly,Wisconsin,or by neither.